10

11

LA

13

14

15

16

Le

18

19

20

2.1.

22

23

24

25

26

27

28

Case 2:18-cr-00839-SJO Document1 Filed 12/04/18 Page1of6 Page ID#:1

FILED

a n9
arr —l CE \?3 £3
sqianee -y rites ¢

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

February 2018 Grand Jury

  

UNITED STATES OF AMERICA, CR No. 18- 6 oR ( AQ Q PBI-
Plaintiff, INDICTMENT CW
Vs [26 U.S.C. § 7201: Tax Evasion]

JAMES R. MCDANIEL,

Defendant.

 

 

 

The Grand Jury charges:

INTRODUCTORY ALLEGATIONS

Ls Defendant JAMES R. MCDANIEL (“MCDANIEL”) was a member of
the State Bar of California from 1981 to 2004 who primarily practiced
in the area of tax law and estate planning during that time.
Defendant MCDANIEL resigned from the California Bar in 2004 with
charges pending against him.

2. On December 20, 2004, defendant MCDANIEL pled guilty to one
count of subscribing to a false tax return in violation of 26 U.S.C.
§ 7206(1) in United States v. James McDaniel, CR 04-01670-SJO, for
his failure to report additional income on his personal tax returns

for tax years 1997, 1998, 1999, 2000 and 2001. Defendant MCDANIEL

UG

&

 

 
10

121

12

13

14

15

16

17

18

19

20

2i

22

23

a4

25

26

27

28

 

 

Case 2:18-cr-00839-SJO Document1 Filed 12/04/18 Page 2o0f6 Page ID #:2

agreed “that his failure to report income resulted in a tax loss or
due of $677,368.80 and that the government is able to establish
federal income tax losses, exclusive of interest and penalties, in
the amount of $677,368.80.”

3. From 2005 through 2012, the Internal Revenue Service
(“TRS”) assessed defendant MCDANIEL over $1.4 million in taxes,
interest, and penalties for tax years 1997 to 2001 (the
“assessments”).

4. These Introductory Allegations are hereby incorporated by

reference into each count of this Indictment as if fully set forth

therein.

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00839-SJO Document1 Filed 12/04/18 Page 3of6 Page ID#:3

COUNT ONE
[26 U.S.C. 8 7201]

5. From in or about May 2008 through on or about December 14,
2012, defendant MCDANIEL owed the IRS over $1.4 million in
assessments. Knowing these facts, from in or about May 2008 through
on or about December 14, 2012, in Los Angeles County, within the
Central District of District of California and elsewhere, defendant
MCDANIEL willfully attempted to evade and defeat the payment of the
assessments due and owing by him to the United States of America, for
the calendar years 1997, 1999, 2000, and 2001, by committing the
following affirmative acts, among others:

(a) Requesting that Individual 1 create Davis Bell Consulting,
LLC;

(b) Assisting Individual 1 to file tax returns reporting as
Individual 1’s income from Davis Bell Consulting LLC funds that, in
truth and in fact, were earned by defendant MCDANTIEL;

(c) Directing Individual 2 to sign documents identifying
Individual 2 as the sole managing member of James Roy Consulting,
LLC;

(d) Directing Individual 2 and Individual 3 to open bank
accounts for Davis Bell Consulting, LLC and James Roy Consulting,
LLC, respectively;

(e) Directing payments defendant MCDANIEL received for his tax
and estate planning consulting work during 2008, 2009, 2010, 2011,

and 2012 to be made payable to Davis Bell Consulting, LLC and James

Roy Consulting, LLC; and

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00839-SJO Document1 Filed 12/04/18 Page 4of6 Page ID#:4

(£) Depositing checks for defendant MCDANIEL’s tax and estate
planning consulting work into bank accounts in the names of Davis
Bell Consulting, LLC and James Roy Consulting, LLC.

The likely effect of the above acts would be to mislead and to

conceal his income.

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00839-SJO Document1 Filed 12/04/18 Page5of6 Page ID#:5

COUNT TWO
[26 U.S.C. § 7201]

6. During the calendar year 2012, defendant MCDANIEL had and
received a taxable income of approximately $150,000 and upon that
taxable income owed to the United States of America an income tax of
approximately $45,725. Defendant MCDANIEL was required by law on or
before April 15, 2013, to prepare and file an income tax return with
the IRS and to pay such income tax. Knowing these facts, during the
calendar year 2012, through on or about April 15, 2013, in Los
Angeles County, within the Central District of California, and
elsewhere, defendant MCDANIEL willfully attempted to evade and defeat
the assessment and payment of the above-stated income tax due and
owing by him to the United States of America, for the calendar year
2012, by committing the following affirmative acts, among others:

(a) Directing Individual 2 to sign documents identifying
Individual 2 as the sole managing member of James Roy Consulting,
LLC;

(b) Directing Individual 2 to open bank accounts for James Roy
Consulting LLC;

(c) Directing payments defendant MCDANIEL received for his tax
and estate planning consulting work during 2012 to be made payable to
Davis Bell Consulting and James Roy Consulting, LLC;

(d) Applying for a Taxpayer Identification Number for James Roy
Consulting, LLC in the name of Individual 4 and without Individual
4’s consent;

(e) Depositing checks for defendant MCDANIEL’s tax and estate
planning consulting work into bank accounts in the names of Davis
Bell Consulting, LLC and James Roy Consulting, LLC; and

5

 

 
10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00839-SJO Document1 Filed 12/04/18 Page 6of6 Page ID #:6

(£) Failing to make a return on or before April 15, 2013, as
required by law, to any proper officer of the IRS; and
(g) Failing to pay to the IRS $45,725 in income tax.

The likely effect of the above acts would be to mislead and to

conceal his income.

A TRUE BILL

py
fo

Foreperson

NICOLA T. HANNA
United States Attorney

Xn

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

MACK E. JENKINS

Assistant United States Attorney
Chief, Public Corruption and
Civil Rights Section

RUTH C. PINKEL

Assistant United States Attorney
Public Corruption and Civil
Rights Section

 
